UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------X

JAMARR FOWLER,
                                              MEMORANDUM AND ORDER

                      Plaintiff,              13-CV-2372(KAM)(ST)

     -against-

CITY OF NEW YORK, et al.,

                    Defendants.
-------------------------------------X
MATSUMOTO, United States District Judge:

          On April 18, 2013, plaintiff Jamarr Fowler initiated

this action pursuant to 42 U.S.C. § 1983 against defendants the

City of New York (the “City”), the New York City Department of

Correction (“DOC”), and seven New York City DOC officers and

captains named in their individual and official capacities.

(ECF No. 1, Compl.)   The complaint asserted violations of

plaintiff’s constitutional rights based on a series of alleged

physical assaults by the individual correction officers and

captains on April 21 and 22, 2010, while plaintiff was

incarcerated on Rikers Island.     (Id.)   By Memorandum and Order

dated December 23, 2015, this court dismissed plaintiff’s claims

against the individual defendants pursuant to Federal Rule of

Civil Procedure 4(m) for failure to serve process, and granted

the City’s and DOC’s motion for judgment on the pleadings for

failure to state a claim, except as to plaintiff’s Monell claim
against the City.    (ECF No. 36, Order dated Dec. 23, 2015.)   All

of plaintiff’s claims were dismissed with prejudice except for

plaintiff’s Monell claims against the City for careless and

reckless hiring, training, and retention of correction officers.

(Id.)   Plaintiff was granted leave to file an Amended Complaint

solely as to this claim.

            On January 15, 2016, plaintiff timely filed an Amended

Complaint against the City pursuant to 42 U.S.C. § 1983,

alleging violations of his constitutional rights based on the

City’s failure to adequately train and supervise corrections

officers.    (ECF No. 37, Am. Compl. ¶ 26.)   On April 4, 2016, the

City filed a motion to dismiss plaintiff’s Amended Complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6) (“Rule

12(b)(6)”) for failure to state a claim.      (ECF No. 43, Def. Mot.

to Dismiss.)    The court subsequently denied the City’s motion,

finding that plaintiff sufficiently stated a claim under Monell

by alleging a custom, policy, or practice.     (Order at 2.)

Specifically, plaintiff alleged the City failed to adequately

train, supervise, or discipline its employees which led to a

number of brutal attacks against him, including the attacks in

April 2010 which formed the basis of this suit.      (Id. at 10.)

            The parties proceeded to discovery which appears to

have included taking depositions of plaintiff and the DOC

officers allegedly involved in the April 2010 assault on

                                  2
plaintiff.   (See generally ECF No. 72, Pl. Opp. Exs. 2-6.)     Upon

the close of discovery, defendant moved for summary judgment

pursuant to Federal Rule of Civil Procedure 56.     (ECF No. 63,

Def. Summ. J. Mot.)

                            BACKGROUND

           The parties each submitted a Statement of Undisputed

Facts pursuant to Local Civil Rule 56.1, and defendant responded

to plaintiff’s with certain admissions.    (See ECF No. 66, Def.

56.1 Stmt.; ECF No. 69, Pl. 56.1 Stmt.)    The parties’ Rule 56.1

Statements do not offer significant factual material for the

court to articulate the relevant background of this case,

although the court has discussed plaintiff’s allegations in its

previous decisions.   Plaintiff’s 56.1 Statement recited the

employment dates of three DOC officers that escorted him to his

cell at a particular facility on Rikers Island on April 22,

2010.   (Pl. 56.1 Stmt. at 1-2.)   Plaintiff’s 56.1 Statement

further stated that a battery was found in plaintiff’s rectum on

the same day by medical staff at Rikers Island Urgent Care.

(Id.)   Defendant only noted that the record did not clearly

establish when the battery was found, but admitted that a

battery was found in plaintiff’s rectum.    (Id.)   Defendant’s

Rule 56.1 Statement states merely that plaintiff “did not take

or request discovery” regarding his Monell claim, and that no

such evidence was ever produced in the action.      (Def. 56.1 Stmt.

                                   3
at 1.)   These are the undisputed facts as presented by the

parties.

              Thus, there remain a number of factual disputes in

this case.      However, for the purposes of context, the court

shall recite the facts drawn from the parties’ aforementioned

Rule 56.1 Statements, plaintiff’s deposition testimony, (ECF No.

72-2, Ex. 2, Fowler Dep.), the deposition testimony of

Corrections Officers Harris and Phillips and Captains

Blassingame and Smith, (Exs. 3-6), a number of letters and

emails sent on behalf of plaintiff by Legal Aid Society staff in

late 2007 and early 2008, and responses to these letters and

emails from certain City employees, (ECF No. 72-7, Pl. Opp. Ex.

7), plaintiff's Amended Complaint, and lawsuits brought by

plaintiff in New York State Court, the summonses and complaints

of which were attached to plaintiff’s and defendant’s papers,

(see, e.g., ECF Nos. 72-8, 72-9, Pl. Opp. Exs. 8-9; ECF No. 65,

Francola Decl., Ex. B).      For the purposes of this motion, the

court construes the facts in the light most favorable to

plaintiff, the non-moving party.

         I.        Summer and Fall 2007 Incidents

              Sometime in August 2007 plaintiff was detained at

Rikers Island at the George R. Vierno Center (“GRVC”), the

setting for many of the events plaintiff alleges.      (Pl. Opp. at

3.)   Plaintiff alleges that on August 14, 2007 he was assaulted

                                    4
by Captain Marcel and his ankle or foot was broken when Captain

Marcel slammed plaintiff’s leg in a cell door.           (Id. at 8; Ex. 7

at 5-6.) 1   He was left in his cell overnight, still in handcuffs,

and eventually taken for medical treatment the following

morning.     (Ex. 7 at 5.)    Plaintiff alleges that on August 17,

2007, a sprinkler head in his cell expelled water for 40 minutes

to an hour; in the resulting wet condition he slipped and hit

his head on the toilet.       (Id. at 6.)    He was left in his cell

for about a day before receiving a new cast for his ankle.

(Id.)   Then, on August 23, 2007, Fowler alleges he was extracted

from his cell and forced to hop to a gurney by Captain Matthews

and other corrections officers.        (Id.)    He was then taken

elsewhere and allegedly restrained to the gurney when Captain

Matthews instructed someone to turn off the recording of

surveillance cameras.      (Id.)    Captain Matthews allegedly

instructed unidentified officers to “rough him up,” and the

officers kicked and punched Fowler who sustained bruises all

over his body.     (Id.)   Rather than being brought to a medical

clinic for treatment after this assault, Fowler alleges he was

brought back to his cell where he was carried, dragged, and then

dropped onto his chest several times.          (Id.)

             Shortly after these assaults, in November 2007, upon



1     For plaintiff’s Exhibit 7, reference is made to pagination as
delineated by the court’s Electronic Filing System.

                                      5
arriving to the GRVC, Fowler alleges he was again restrained to

a gurney in the clinic vestibule, beaten and punched in the face

by corrections officers, and struck with an unidentified metal

object.   (Id. at 2; Francola Decl., Ex. B at 4-5.)           He required

treatment at Elmhurst Hospital for a swollen eye.            (Id.)

            Employees from Legal Aid Society’s Prisoner Rights’

Project (“Legal Aid”) sent letters and emails on Fowler’s behalf

regarding these alleged assaults to various City officials and

individuals, including several with “nyc.gov” email addresses

indicating employment by either the City’s Department of Health

and Mental Hygiene, the DOC, or the Board of Corrections.             (See,

e.g., Ex. 7 at 15, 22.)

            Dale Wilker, an attorney with Legal Aid, sent an email

on August 27, 2007 to Dr. Maria Gbur and 17 other recipients,

four or five of whom had City government email addresses,

complaining of the August 13, 2007 assaults on Fowler and the

subsequent lack of adequate medical attention. 2          (Id. at 23.)

Burton Schall, a recipient of Wilker’s August 27, 2007 email

responded on September 19, 2007, stating that “Risk Management

ha[d] investigated [Fowler’s] allegations” and “found them to be

unsubstantiated,” though the email is unclear as to which

allegations Schall refers to.        (Id.)   In a response regarding


2     Dr. Gbur’s position is unclear from the face of this email, though her
email address in another email includes a “health.nyc.gov” domain, associated
with the City’s Department of Health and Mental Hygiene. (Ex. 7 at 22.)

                                      6
plaintiff’s medical care sent later the same day, Schall shared

with Wilker the dates of Fowler’s eleven total visits to

“Urgicare” and the orthopedic clinic between August 15 and

September 13, 2007.   (Id.)

          Wilker apparently followed up on his August 27, 2007

email on September 17, 2007, informing the original 18

recipients and adding four additional recipients of a letter

received by Fowler complaining of DOC staff’s failure to

transport him to certain medical appointments.     (Id. at 25.)

          On September 19, 2007, Alison Berger, a legal

assistant with Legal Aid, wrote to Deputy Commissioner Richard

White of the DOC’s Investigations Unit.    (Id. at 5-6.)   This

letter complained on Fowler’s behalf of the alleged August 2007

assaults, and requested the DOC “take the steps necessary to

properly investigate Mr. Fowler’s allegations,” and inform

Berger of the results of the investigation.     (Id.)

          Berger also wrote to Dr. Gbur in November 2007,

referring to the alleged August 2007 assaults to request an

investigation into Fowler’s unmet medical needs, particularly

his need for a wheelchair.    (Id. at 2-3.)   Berger also emailed

this letter to Dr. Gbur at an email address apparently

associated with the Department of Health and Mental Hygiene.

(Id. at 22.)   The email includes on the “CC” line a total of 17

additional recipients, 13 of whom have “nyc.gov” email addresses

                                  7
at either the Board of Corrections, the DOC, or the Department

of Health and Mental Hygiene.   (Id.)      Berger also wrote to Juana

Perez of the Department of Health and Mental Hygiene, once in

September, and again in November 2007, requesting a release of

certain of Fowler’s medical records.       (Id. at 9, 11.)

           Plaintiff testified that despite his complaints of

abuse, DOC officials that assaulted him continued on the job,

and he continued to suffer abuse.       In December 2007, Wilker sent

emails on Fowler’s behalf to individuals apparently on the Board

of Corrections and at the DOC regarding Fowler’s accessibility

complaints, (id. at 15), and again in August 2007 regarding

Fowler’s desire to contest certain infractions lodged against

him and to speak with his attorney, (id. at 17-18).

           In January 2008, Wilker emailed a contact named “OCC

Staff” and an attorney named John Doyle III, regarding Fowler’s

complaint of being placed in a cell that was befouled with

excrement by its prior occupant.       (Id. at 19.)   Wilker also

emailed Dr. Gbur, Schall, and 20 others relaying Fowler’s

complaint that his wheelchair use had been discontinued.        (Id.

at 21.)   In this email, Wilker indicates that Legal Aid was

waiting for the recipients’ “substantive response to [their]

prior complaints on behalf of Mr. Fowler, which [was] requested




                                   8
in October.” 3 (Id.)         Wilker added that some recipients had

acknowledged receiving an authorization by Fowler related to

this request.        (Id.)

                Through counsel, plaintiff then filed three complaints

in New York State Supreme Court in Queens County between 2008

and 2009, alleging violations of his constitutional rights by

the City of New York, the DOC, and a number of DOC officers and

captains for events occurring in August and November 2007.              (See

generally, ECF No. 65-2, Francola Decl., Ex. B.)            Fowler’s

complaint, signed February 22, 2008, details allegations of

assaults and general mistreatment occurring in November 2007.

(Id. at 4-5.)        His complaint, signed September 30, 2008,

includes allegations pertaining to the alleged assaults taking

place in August 2007.          (Id. at 12-13.)   And finally, Fowler’s

complaint signed February 5, 2009, also refers to some of the

events Fowler alleges took place in November 2007 and generally

brings cruel and unusual treatment claims.           (Id. at 20.)

          II.        April 2010 Incidents

                Plaintiff was incarcerated on Rikers Island in April

2010. 4   (Am. Compl. ¶ 4.)       Corrections officers allegedly

transferred Fowler by bus on April 21, 2010 from the North



3     The papers submitted by plaintiff in this case include no requests or
complaints made by Fowler or Legal Aid employees bearing an October date.
4     Whether plaintiff was released and reincarcerated in the interim is
unclear from the record before the court.

                                        9
Infirmary Command (“NIC”) to the GRVC.      (Id. ¶¶ 5-6.)   Upon

reaching the GRVC, plaintiff expressed a desire not to be housed

there because he feared for his life, based on prior

mistreatment and assaults by DOC employees.      (Fowler Dep. at 43-

44.)    Fowler alleges that corrections officers boarded the bus,

that a female captain then struck him in the head with a radio

and ordered another officer to spray plaintiff with mace while

he was handcuffed.    (Am. Compl. ¶¶ 8-9; Pl. Opp. at 3.)     Then,

Fowler was allegedly put in a chokehold by a corrections officer

and assaulted by the female captain, (Am. Compl. ¶¶ 10-11),

during which time a DOC employee pressed an emergency response

button, (id. ¶ 12).    Additional officers responded to the scene,

and an officer dragged Fowler off the bus.      (Id.)   Once outside

the bus, the responding officers allegedly began kicking and

punching plaintiff for five minutes.    (Id. ¶¶ 12-13.)     At the

conclusion of this assault, officers placed plaintiff in a cell

at GRVC, where he remained for 45 minutes before being taken by

ambulance to the hospital.    (Id. ¶¶ 14-15.)

            The following day, April 22, 2010, Fowler was brought

back to the GRVC from the hospital.    (Id. ¶ 16.)      He was using a

walking cane at this time.    (Id. ¶ 18.)    It is undisputed that

Captain Kenneth Blassingame and Officers Eric Harris and Andre

Phillip escorted Fowler to his cell and directed him to enter

it.    (ECF No. 69, Def. Resp. to Pl. 56.1 Stmt. ¶ 6; ECF No. 72-

                                 10
4, Phillip Dep. at 12.)   It is also undisputed that at some

point the officers and Fowler were standing outside his cell.

(ECF No. 72-3, Harris Dep. at 14.)     Officer Phillip stated

during his deposition that Rikers Island security protocol

requires officers to retain inmate canes when they return to

their cells.   (Phillip Dep. at 12.)    The officers ordered Fowler

to relinquish his cane, as did Captain Blassingame, but Fowler

refused these orders according to Officer Phillip.      (Id.)

Fowler testified that he was threatened and that Officer Harris

swiped Fowler’s cane and pushed him to the floor.      (Fowler Dep.

at 57; Am. Compl. ¶¶ 17-18.)    Both Officers Phillip and Harris

stated in their deposition that Fowler twisted his body and

pulled away from them, (Phillip Dep. at 13; Harris Dep. at 13),

and then apparently fell or stumbled into the cell, (Phillip

Dep. 14; ECF No. 72-6, Blassingame Dep. at 14).      After a brief

struggle, according to the officers, Fowler was sat down on his

bed while still handcuffed.    (Blassingame Dep. at 14-15.)

Captain Blassingame ordered Fowler to move to a “cuff port” in

his cell to have his cuffs removed.     (Id.)   Fowler apparently

refused and Blassingame entered the cell to speak with Fowler.

(Id. at 15.)   Either Blassingame or another officer removed

plaintiff’s handcuffs, all officers exited the cell, and shut

the cell door with plaintiff inside.     (Id.; Harris Dep. at 14.)

          Fowler disputes the officers’ version of events, and

                                 11
asserts that the officers tripped him and beat him for five to

ten minutes inside his cell.     (Fowler Dep. at 59.)    The second

time the officers entered his cell, ostensibly to retrieve his

handcuffs, he was on the floor crying and in pain.       (Id.)

Officers Harris and Phillip put their weight on Fowler’s back or

neck by sitting on him while one of them pulled down Fowler’s

pants and inserted a battery into his rectum.       (Id.)    Captain

Blassingame and another female captain, according to Fowler,

stood outside and watched while this happened.       (Id.)

Eventually, plaintiff was left alone in his cell, with the cuffs

removed and without a cane, and his cell door was closed.         (Id.)

The following morning, officers sent Fowler for medical

treatment and it is undisputed that a battery was retrieved from

plaintiff’s rectum by Rikers Island Urgent Care Services.         (Def.

Resp. to Pl. 56.1 Stmt. ¶ 4; Fowler Dep. at 61-62; Blassingame

Dep. at 20.)

                            LEGAL STANDARD

        I.        Motion for Summary Judgment

             Summary judgment shall be granted to a movant who

demonstrates “that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of law.”     Fed. R. Civ. P. 56(a).    “A fact is ‘material’ for

these purposes when it ‘might affect the outcome of the suit

under the governing law.’”     Rojas v. Roman Catholic Diocese of

                                  12
Rochester, 660 F.3d 98, 104 (2d Cir. 2011) (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).      No genuine

issue of material fact exists “unless there is sufficient

evidence favoring the nonmoving party for a jury to return a

verdict for that party.”    Anderson, 477 U.S. at 249.    “If the

evidence is merely colorable, or is not significantly probative,

summary judgment may be granted.”     Id. at 249-50 (citations

omitted).     Thus, summary judgment allows the court to dispose

of meritless claims before becoming entrenched in a frivolous

and costly trial.    Knight v. U.S. Fire Ins. Co., 804 F.2d 9, 12

(2d Cir. 1986).

            When bringing a motion for summary judgment, the

movant carries the burden of demonstrating the absence of any

disputed issues of material fact.     Rojas, 660 F.3d at 104.     In

deciding a summary judgment motion, the court must resolve all

ambiguities and draw all reasonable inferences against the

moving party.    Flanigan v. Gen. Elec. Co., 242 F.3d 78, 83 (2d

Cir. 2001) (citing Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986)).     A moving party may indicate

the absence of a factual dispute by, inter alia, “showing . . .

that an adverse party cannot produce admissible evidence to

support the fact.”    Fed. R. Civ. P. 56(c)(1)(B).    Put another

way, “[w]here the record taken as a whole could not lead a

rational trier of fact to find for the non-moving party, there

                                 13
is no ‘genuine issue for trial.’”     Matsushita Elec. Ind., 475

U.S. at 587.

            Once the moving party has met its burden, “the

nonmoving party may not rest upon mere conclusory allegations or

denials.”    Castro v. Cty. of Nassau, 739 F. Supp. 2d 153, 165

(E.D.N.Y. 2010) (citing R.G. Grp., Inc. v. Horn & Hardart Co.,

751 F.2d 69, 77 (2d Cir. 1984)).      Rather, “the nonmoving party

must come forward with admissible evidence sufficient to raise a

genuine issue of fact for trial in order to avoid summary

judgment.”    Jaramillo v. Weyerhaeuser Co., 536 F.3d 140, 145 (2d

Cir. 2008) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322-

23 (1986)).    In deciding a motion for summary judgment, the

court is dutybound not to weigh evidence or assess the

credibility of witnesses.    United States v. Rem, 38 F.3d 634,

644 (2d Cir. 1994).

                             DISCUSSION

   I.       Genuine Dispute of Material Facts

            Plaintiff makes much of several facts that remain

unclear in this case arguing they are “area[s] of dispute that a

jury must decide.”    (See, e.g., Pl. Opp. at 7.)   For instance,

plaintiff notes that the ownership or origin of the battery

allegedly used to sodomize him remains a fact in dispute.     (Id.)

Although the plaintiff’s testimony and supporting medical

records regarding the alleged assault and sodomy of plaintiff

                                 14
with a battery is extremely troubling, it is not necessarily a

material issue that will determine the outcome of his remaining

Monell claim against the City.    Anderson, 477 U.S. at 248.

          Instead, plaintiff’s claim appears to rely on the

existence of unlawful practices of physical assault by

subordinate and supervisory corrections officers at GRVC.      These

practices, according to plaintiff, were so permanent and well-

settled as to constitute a “custom or usage,” and were so

manifest as to imply acquiescence of policymaking officials at

the DOC and the City, who were notified by plaintiff and his

representatives of the alleged assaults.    See City of St. Louis

v. Praprotnik, 485 U.S. 112, 127-30 (1988); Sorlucco v. N.Y.C.

Police Dep’t, 971 F.2d 864, 871 (2d Cir. 1992); Jones v. Town of

E. Haven, 691 F.3d 72, 84 (2d Cir. 2012).    In addition,

plaintiff appears to rely on the City’s purported failure to

train or supervise DOC officers, amounting to deliberate

indifference to the rights of individuals with whom the DOC

employees will foreseeably interact.    See City of Canton v.

Harris, 489 U.S. 378, 385 (1989); Jenkins v. City of New York,

478 F.3d 76, 94 (2d Cir. 2007).

          Defendant argues that plaintiff’s efforts during

discovery have not been fruitful for his Monell claim.      (Def.

Summ. J. Mot. at 2.)   Plaintiff relies heavily on his own

testimony, letters sent on his behalf to a number of City

                                  15
employees, and lawsuits filed against the City of New York and

certain employees to establish the City’s knowledge and

acquiescence in a custom or usage of violative assaults.     Aside

from being insufficient for the reasons discussed below, the

court finds that these allegations include inconsistencies which

cast serious doubt on their plausibility.   See Aziz Zarif

Shabazz v. Pico, 994 F. Supp. 460, 470 (S.D.N.Y. 1998)

(Sotomayor, J) (“[I]n the context of summary judgment, . . .

when the facts alleged are so contradictory that doubt is cast

upon their plausibility, [the court may] ‘pierce the veil of the

complaint’s factual allegations,’ dispose of ‘some improbable

allegations,’ and dismiss the claim.”); see also Jeffreys v.

City of New York, 426 F.3d 549, 551 (2d Cir. 2005) (affirming

summary judgment for defendant where plaintiff relied almost

exclusively on his own testimony “replete with inconsistencies

and improbabilities”).

          First, as defendant notes, plaintiff’s deposition

testimony is fairly characterized as vague as to the details of

the alleged 2007 assaults.   (See Def. Summ. J. Mot. at 7; see

also Fowler Dep. at 12:23-15:13.)    Of course, the court does not

fault plaintiff for faded memories of events that allegedly

occurred eight to eleven years ago, and the minor differences in

exact dates and failure to recall names are not what necessarily

undermine his claim.   Instead, the inconsistencies in his

                                16
allegations in the lawsuits plaintiff commenced in 2008 and 2009

cast doubt as to whether plaintiff can sustain his claim.

            For example, plaintiff’s opposition references the

August 23, 2007 assault by correction officers in which he was

allegedly strapped to a gurney and beaten on the orders of

Captain Matthews.   (Pl. Opp. at 8.)     This is supported by the

September 19, 2007 letter from Berger to Deputy Commissioner

White.   (Ex. 7 at 5-6.)     However, plaintiff’s complaint filed

in state court and seeking redress for the August 2007 incidents

omits the fact of this alleged August 23, 2007 assault, instead

stating only that plaintiff was “fastened to a gurney, and

searched by Correction Officers.”      (Francola Decl., Ex. B at

13.)   The 2007 complaint still alleges that plaintiff was

subsequently dragged, carried, and dropped while returning to

his cell, along with the earlier alleged August 13, 2007

assault.   (Id. at 12-13.)

           Two of plaintiff’s other lawsuits include similar

inconsistencies.    His February 22, 2008 lawsuit alleging events

occurring in November 2007 includes allegations that he was

“restrained to a gurney and physically assaulted” by corrections

officers on November 9 or 10, 2007.      (Ex B. at 5.)   However,

plaintiff’s February 5, 2009 lawsuit, alleging events occurring

on or around November 8, 2007, does not refer to any subsequent

assault involving a gurney.    (Id. at 21.)    Though it may be that

                                  17
plaintiff chose not to include these specific allegations in any

of these state court complaints for strategic reasons, the

changing nature of his story, and the vagueness with which he

testified during his deposition, at the very least calls into

question the veracity of his allegations.   These inconsistencies

are not fatal to plaintiff’s claims, but the court highlights

them for the sake of completeness.   In any event, the jury,

rather than the court, must assess the effect of inconsistencies

on a witness’s credibility, and the court shall now consider

whether defendant is entitled to summary judgment as a matter of

law.

  II.     Municipal Liability

          Plaintiff brings very serious allegations of brutal

assaults by DOC officers and supervising captains employed by

the City of New York and assigned to GRVC on Rikers Island.

However, the court dismissed all the individual defendants in

this case due to plaintiff’s failure to effect service of

process after numerous attempts, (ECF No. 36, Order dated Dec.

23, 2015), and only plaintiff’s Monell claim against the City of

New York has proceeded.

          Monell extends liability under 42 U.S.C. § 1983 for a

municipal organization whose policies or customs lead to an

independent constitutional violation.   Segal v. City of New

York, 459 F.3d 207, 219 (2d Cir. 2006) (citing Monell v. Dep’t

                                18
of Soc. Servs., 436 U.S. 658, 694 (1978)).   However, a

municipality cannot be held vicariously liable under § 1983 for

the constitutional violations of its employees under a

respondeat superior theory.    Monell, 436 U.S. at 691; Zahra v.

Town of Southold, 48 F.3d 674, 685 (2d Cir. 1995).   To prove the

existence of a policy or custom under Monell, a plaintiff must

demonstrate either: (1) an official policy, endorsed by the

municipality; (2) actions taken by officials or policymakers

that caused the underlying constitutional violation; (3) a

widespread and persistent practice so manifest as to imply the

acquiescence of policymakers; or (4) a failure to train,

supervise or discipline officers amounting to deliberate

indifference to the rights of those citizens interacting with

the officers.   Jones v. Westchester Cty., 182 F. Supp. 3d 134,

158 (S.D.N.Y. 2016).

          Plaintiff’s Amended Complaint initially brought his

Monell claim under a theory of defendant’s “careless and

reckless hiring, negligent training and negligent retention” of

its employees by defendant City of New York.   (Am. Compl. at 4.)

In his opposition to the instant motion, plaintiff appears to

argue a failure to supervise or failure to adequately screen

theory.   (Pl. Opp. at 6-7.)   Defendant argues that plaintiff has

not adduced sufficient evidence during discovery to support any

of his theories of liability, and is instead left with his own

                                 19
allegations of misconduct and past lawsuits.    (Def. Summ. J.

Mot. at 6.)   These allegations and lawsuits, defendant argues,

do not prove either the occurrence of any constitutional

violations, let alone a pattern of such conduct, sufficient to

put the City on notice.   (Id. at 9, 11.)   Finally, defendant

argues that plaintiff offers no causal link between any alleged

failure to discipline or train City employees and his injuries.

(Id. at 10, 11.)

           Plaintiff’s opposition does not directly address

either argument by defendant and instead responds by citing to

Ehrens v. Lutheran Church, 385 F.3d 232 (2d Cir. 2004), a Second

Circuit case applying New York law for claims of negligent

hiring, training, and supervision by employers.    (Pl. Opp. at

7.)   He appears to argue that the City is responsible for either

the negligent hiring, training, or supervision of Officers

Harris and Phillip, and Captain Blassingame, which led to the

alleged April 2010 assault.   (Id.)   Plaintiff also argues that

the City “knew or should have known of” Officers Harris,

Phillips, and Captain Blassingame’s “propensity for the conduct

which caused [plaintiff’s] injury.”   (Id.)   To support his “knew

or should have known” theory, plaintiff points to five “nexuses”

or “clusters of events”—instances of alleged abuse endured by

plaintiff starting in late 2007, and documented through emails

and letters sent to various individuals by advocates at Legal

                                20
Aid.   (Id. at 8-11.)

           The first nexus is summarized in the September 19,

2007 letter from plaintiff’s representative, Berger, to Deputy

Commissioner White and includes the August 2007 alleged assaults

on Fowler, a delay in his medical treatment for injuries

sustained during these assaults, and Fowler’s fall after being

soaked by the sprinkler in his cell.      (Id. at 8.)    Nexus two

includes the November 2007 alleged assault on Fowler and a

denial of certain medical treatment because he was wheelchair-

bound and GRVC was not wheelchair accessible.      (Id. at 9.)

Added to these allegations is an assertion in a letter to Dr.

Gbur that Fowler was not receiving the proper dose of his anti-

seizure medication.     (Id.)   The third nexus focuses on Wilker’s

August 27, 2007 letter concerning allegations that GRVC officers

falsified documents that kept Fowler from appearing in court and

brought false charges of fighting against him.      (Id.)    Nexus

four concerns Wilker’s January 2, 2008 email to attorney John

Doyle complaining of Fowler’s having been placed in a GRVC cell

that was soiled by a prior inmate.      (Id. at 10.)    This fourth

nexus also includes plaintiff’s complaints of having been denied

the use of a wheelchair “without any reason being given.”        (Id.)

The fifth and final nexus is described in Wilker’s September 17,

2007 email to 22 individuals complaining of a denial of medical

care to Fowler by GRVC officers as a punitive measure.        (Id.)

                                   21
          Plaintiff appears to focus on the third and fourth

theory of Monell liability.   That is, plaintiff argues that the

City knew or should have known of a widespread and persistent

practice so manifest as to imply acquiescence of policy makers,

and that officials knew or should have known that Fowler would

be subject to the constitutionally repugnant treatment he

allegedly received at the GRVC, but nevertheless failed to

train, supervise or discipline officers amounting to deliberate

indifference to plaintiff’s rights.    (See Pl. Opp. at 7.)   As

the court noted in its Order denying defendant’s motion to

dismiss, “plaintiff alleges the existence of a custom, practice,

or policy by the City of ignoring its employees’ abusive

behavior at GRVC allowed the abusive behavior to continue, and

caused his injury.”   (Order at 10.)

           To support a failure to train theory, a plaintiff

must show that the “municipality’s failure to train its

employees in a relevant respect . . . amount[ed] to ‘deliberate

indifference to the rights of persons with whom the [untrained

employees] came into contact.’”    Connick v. Thompson, 563 U.S.

51, 61 (2011) (second alteration in original) (quoting Canton,

489 U.S. at 388).   Similarly, for a failure to supervise or

discipline theory, plaintiffs must demonstrate that the

municipality was “faced with a pattern of misconduct and d[id]

nothing, compelling the conclusion that the local government

                                  22
ha[d] acquiesced in or tacitly authorized its subordinates’

unlawful actions.”   Reynolds v. Giuliani, 506 F.3d 183, 192 (2d

Cir. 2007) (citing Jett v. Dallas Indep. Sch. Dist., 491 U.S.

701, 737 (1989)); see also Green v. City of New York, 465 F.3d

65, 80 (2d Cir. 2006).

          “‘[D]eliberate indifference’ is a stringent standard

of fault, requiring proof that a municipal actor disregarded a

known or obvious consequence of his action.”    Connick, 563 U.S.

at 61 (quoting Bd. of Cty. Comm’rs of Bryan Cty. v. Brown, 520

U.S. 397, 410 (1997)).   “A showing of indifference to

[constitutional rights violations] would depend in part on a

showing that, upon receipt of a credible report of such abuse,

superiors took no investigative or corrective action.”    Jones,

691 F.3d at 84.   Under either a failure to train or failure to

discipline theory, a plaintiff must also prove “the stringent

causation and culpability requirements set out in” Canton.

Reynolds, 506 F.3d at 192 (citing Amnesty Am. v. Town of W.

Hartford, 361 F.3d 113, 127 (2d Cir. 2004)); see also Roe v.

City of Waterbury, 542 F.3d 31, 37 (2d Cir. 2008) (“[A]

plaintiff must demonstrate that, through its deliberate conduct,

the municipality was the ‘moving force’ behind the alleged

injury.”).

          Upon a review of the record and the parties’ papers,

the court agrees with defendant.     The flaw in plaintiff’s case

                                23
is the failure to present sufficient evidence to support his

Monell claim.    He thus provides no evidentiary support from

which a jury could find a widespread custom or usage under

Monell, or find that defendant knew of but was deliberately

indifferent to the risk that the rights of citizens who

interacted with DOC officers would be violated in the case of

plaintiff’s alternate theories of failure to discipline or

train.

            A.   Failure to Discipline or Supervise

            Failure to supervise or discipline claims must

demonstrate the municipality’s deliberate indifference to the

rights of citizens who will interact with the municipality’s

officers.    Reynolds, 506 F.3d at 192.   A plaintiff may establish

a municipality’s deliberate indifference by demonstrating

“inaction such as the persistent failure to discipline

subordinates who violate civil rights.”    Batista v. Rodriguez,

702 F.2d 393, 397 (2d Cir. 1983); see also Jones, 691 F.3d at 82

(describing deliberate indifference by supervisors as giving

line officers “the sense that they could engage in

[constitutional violations] without risking appropriate

disciplinary consequences”).    However, isolated incidents are

not enough to subject a municipality to liability.    See, e.g.,

Escobar v. City of New York, 766 F. Supp. 2d 415, 421 (E.D.N.Y.

2011); see also Davis v. City of New York, 228 F. Supp. 2d 327,

                                 24
346 (S.D.N.Y. 2002) (“[T]wo incidents of unconstitutional

conduct by low level employees in a city agency with over 35,000

employees can never provide a reasonable basis for finding a

widespread or well-settled custom.” (emphasis in original)).

The need for more or better supervision must be obvious.    Vann

v. City of New York, 72 F.3d 1040, 1049 (2d Cir. 1995) (citing

Canton, 489 U.S. at 390).    Proof of a single incident is not

sufficient to impose liability under Monell, unless proof of the

incident includes proof that it was caused by an existing,

unconstitutional municipal policy, attributable to a municipal

policymaker.   Oklahoma City v. Tuttle, 471 U.S. 808, 823-24

(1985).

           Repeated complaints of multiple civil rights

violations by a plaintiff may support a finding that the need

was obvious, but a plaintiff must also demonstrate that the

complaints were “followed by no meaningful attempt on the part

of the municipality to investigate or to forestall further

incidents.”    Vann, 72 F.3d at 1049; see also Fiacco v. City of

Rensselaer, 783 F.2d 319, 328 (2d Cir. 1986) (finding evidence

permitted reasonable inference that City defendants’ response to

complaints of constitutional violations was “uninterested and

superficial”).   Irrespective of the validity of such complaints,

“the very assertion of a number of such claims [may] put the

City on notice that” its officers had committed constitutional

                                 25
violations.   Fiacco, 783 F.2d at 328.   Here, plaintiff sets

forth five separate so-called “clusters” of violations.

           But, “‘the mere fact that the misconduct occurred in

the first place’ does not support a municipal liability claim

absent evidence of the City’s reaction to those claims.”

Demosthene v. City of New York, No. 18-CV-1358, 2019 WL 181305,

at *10 (E.D.N.Y. Jan. 10, 2019) (quoting Amnesty Am., 361 F.3d

at 130).   Here, plaintiff’s allegations of physical assaults

would not provide a basis for the jury to infer that the City

acquiesced and failed to “forestall further incidents.”    Vann,

72 F.3d at 1049.

           In Fiacco v. City of Rensselaer, 783 F.2d 319 (2d Cir.

1986), the Second Circuit upheld a jury verdict against the City

of Rensselaer in a § 1983 action when the plaintiff presented

significant evidence of actual notice to both the Chief of

Police and mayor of at least seven complaints of police

misconduct.   Fiacco, 783 F.2d at 329.   The plaintiff’s evidence

included the trial testimony of four complainants, and testimony

from the police chief himself as to his handling of complaints,

evidencing a meager response.   Id. at 330-31.   Moreover, the

evidence demonstrated that one of the officers involved in the

plaintiff’s alleged constitutional violation was the subject of

three prior complaints, but was still promoted.    Id. at 330.

           Similarly, in Sorlucco v. N.Y.C. Police Dep’t, 971

                                26
F.2d 865 (2d Cir. 1992), a directed verdict for defendant City

of New York was reversed by the Second Circuit.      Sorlucco, 971

F.2d at 870.   The court found that plaintiff had presented

sufficient evidence at trial including certain statistical

evidence that supported her claim of a constitutional violation,

and the testimony of a former NYPD Lieutenant in the Internal

Affairs Bureau that cast doubt on the efficacy of the City’s

response to the alleged misconduct in that case.      Id.

           Conversely, in Alwan v. City of New York, 311 F. Supp.

3d 570 (E.D.N.Y. 2018), the court granted summary judgment for

defendants when, despite a number of complaints against the

subject officers, the plaintiff could not offer evidence of a

lack of response by the City.    Alwan v. City of New York, 311 F.

Supp. 3d 570, 584 (E.D.N.Y. 2018).      The district court

considered the disciplinary record of two officers who allegedly

used excessive force on the plaintiff.      Id. at 582-84.   The

court noted the number of civilian complaints and internal

investigations raised against each officer, and considered only

those which were similar to the alleged violations at issue.

Id.   One officer was the subject of at least eleven civilian

complaints related to the use of force, abusive language, or

discourtesy.   Id.   None of the complaints resulted in

disciplinary action because the officer was either exonerated or

the complaint unsubstantiated.    Id.    This same officer was also

                                 27
the subject of three internal investigations and three domestic

violence complaints, and a defendant in two civil rights suits.

Id. at 583.   Though the court noted this officer’s record was

likely sufficient to put the City on notice, it subsequently

found that summary judgment was nevertheless appropriate because

the plaintiff had failed to identify any complaints to which the

City failed to respond.   Id. at 584.    The plaintiff therefore

could not establish that the City’s response to an officer’s

misconduct was all but meaningless.     Id.

          In his opposition to the City’s motion for summary

judgment, Fowler has failed to present sufficient evidence for a

reasonable jury to find that the City was on notice of

persistent and widespread constitutional violations, or

complaints of the same, and that it was deliberately indifferent

to these violations.   First, although plaintiff has presented

evidence, based on his testimony and contemporaneous complaints,

that constitutional violations actually occurred in 2007 and

2010, he has not presented evidence that could permit a jury to

find that the City was on notice and acquiesced in the practice

of physical assaults against inmates.     Second, plaintiff has not

pointed to evidence concerning the City’s response or lack of

response to his complaints, and has not argued that the response

was insufficient or amounted to deliberate indifference.

          Plaintiff relies on his letters and lawsuits as

                                28
evidence that the alleged violations actually occurred.      His

letters detail a number of incidents separate and apart from his

claims of abuse, and appear to focus both on the abuse and

alleged lack of medical attention he received, and other

grievances not related to an excessive use of force.      But,

plaintiff’s letters alone cannot support a finding that the City

was on notice.   Toliver v. City of New York, No. 10-CV-5803,

2012 U.S. Dist. LEXIS 171239, at *12 (S.D.N.Y. Dec. 3, 2012).

As the court held in Toliver v. City of New York, No. 10-CV-

5803, 2012 U.S. Dist. LEXIS 171239 (S.D.N.Y. Dec. 3, 2012), “the

mere existence” of plaintiff’s “numerous letters and complaints

. . . addressed to supervisors at the GRVC facility” and

containing unsubstantiated allegations of abuse are “an

insufficient basis upon which to impute to the City a policy of

deliberate indifference to prisoner abuse.”    Id.

          First, the respective titles and positions of the

recipients of plaintiff’s letters of complaint are entirely

unclear from the substance and address information of the

letters and emails.   Second, though some of plaintiff’s letters

and emails reference the August 2007 alleged assaults, they

focus primarily on Fowler’s complaints related to his wheelchair

access and subsequent medical treatment, and are accordingly

addressed to a number of City Department of Health and Mental

Hygiene employees.    (See Ex. 7 at 15, 22-23.)   Other

                                 29
correspondence refers to Fowler’s complaints of not being

permitted to go to a so-called writ court to challenge certain

infractions lodged against him.    (Id. at 17-18.)      Only one

letter including allegations of the August 2007 assaults is

clearly addressed to a DOC senior official in its investigations

unit, Deputy Commissioner White.       (Id. at 5-6.)   There is no

response noted from Deputy Commissioner White or anyone on his

behalf, and there is no follow-up to Deputy Commissioner White

included in the record indicating he failed to respond.

          Notwithstanding the factual void left by this

correspondence, even if the letters or emails were actually sent

to the Commissioner or Chief of the DOC, or even the Mayor of

the City of New York, as in Fiacco, the court would find that

the limited number of complaints, of the sort plaintiff brought,

are not sufficient to establish an obvious need for municipal

corrective action.   Indeed, courts have previously entered

summary judgment against plaintiffs who pointed to many more

complaints than plaintiff does.    See, e.g., Vasquez v. City of

New York, No. 11-CV-3024, 2013 U.S. Dist. LEXIS 144313, at *32-

33 (E.D.N.Y. Sept. 30, 2013) (granting defendants summary

judgment despite plaintiff’s offer of eight complaints and two

lawsuits brought against subject officer); Alwan, 311 F. Supp.

3d at 585; see also Estate of Jaquez v. City of New York, No.

10-CV-2881, 2014 U.S. Dist. LEXIS 81577, at *14-15 (S.D.N.Y.

                                  30
June 6, 2014) (granting defendant’s motion to dismiss when the

five allegations of lethal force plaintiff offered did not

“support a plausible inference that each of the five incidents

amounted, in fact, to deprivation of constitutional rights”);

Jones, 691 F.3d at 82 (reversing judgment against municipality

where past-incident evidence offered at trial was

unsubstantiated, unrelated, and failed to establish notice).

            Here, the five “clusters” of abuse that Fowler

identifies in his opposition include allegations of three

assaults by GRVC corrections officers.    The remainder of

plaintiff’s clusters include his general complaints regarding

wheelchair accessibility and his medication, and allegations

that he was improperly charged with fighting, denied the ability

to challenge this infraction, left in a soaked and slippery

cell, and placed in a cell soiled with human waste from the

previous occupant.    (See Pl. Opp. at 8-10.)   Though these other

allegations are all potentially serious, they do not support

plaintiff’s claim that the City was on notice of abusive

behavior.    Given the weight of authority in this Circuit

plaintiff’s three unsubstantiated allegations, even if proven,

cannot establish that defendant knew of and acquiesced in the

alleged abusive treatment.

            Moreover, plaintiff’s letters do not demonstrate the

City’s response such that the court could find it was inadequate

                                 31
or practically meaningless.   First, there is very little

evidence concerning the City’s response to plaintiff’s

allegations of the 2007 assaults at all.   Plaintiff again can

only point to the letters sent on his behalf but he does not

indicate whether or what response he received.   Even still, one

reply to plaintiff’s letters indicates that at least one City

unit investigated plaintiff’s August 2007 allegations and found

them to be unsubstantiated.   (Ex. 7 at 23.)   Plaintiff provides

no evidence, and makes no argument, that the mentioned

investigation was somehow inadequate.   See Vasquez, 2013 U.S.

Dist. LEXIS 144313, at *32.

          For the same reasons, citation to lawsuits, even

dozens of similar lawsuits, is not enough without evidence of

the City’s response or evidence that the response was

practically meaningless.   See Outlaw v. City of Hartford, No.

07-CV-1769, 2015 WL 1538230, at *10 (D. Conn. Apr. 6, 2015)

(finding sixty-five lawsuits offered minimal probative value

without evidence of “the outcome in each case, or whether and

how thoroughly the complaints were investigated by the City”);

Ameduri v. Vill. of Frankfurt, 10 F. Supp. 3d 320, 341 (N.D.N.Y.

2014) (“[C]itation to a few lawsuits involving claims of alleged

excessive force is not probative of the existence of an

underlying policy by a municipality.”); see also Jean-Laurent v.

Wilkerson, 461 F. App’x 18, 22-23 (2d Cir. 2012) (“[Plaintiff]

                                32
. . . offered no relevant or admissible evidence in support of

his assertion that the City of New York had established a policy

or custom of ‘use of excessive and brutal physical force against

inmates/detainees by correctional officers,’ and he did not

establish that the deprivation of his constitutional rights was

caused by any such policy. [Plaintiff]’s citation to various

lawsuits involving inmate claims for the excessive use of force

is not probative of the existence of an underlying policy that

could be relevant here.”).   There is no evidence in the record

concerning the outcome of plaintiff’s lawsuits or whether the

unconstitutional behavior alleged was ultimately proven.

          Plaintiff has not proffered sufficient evidence for a

jury to find that the City should have known about a widespread

pattern of constitutional violations by its officers at GRVC.

There is no evidence in the record to detail the DOC’s general

procedures for addressing complaints of officer misconduct.    See

Sarus v. Rotundo, 831 F.2d 397, 401-02 (2d Cir. 1987) (reversing

plaintiff’s verdict where plaintiff presented no evidence as to

the municipality’s response to any prior incident of misconduct,

no evidence that superior methods were in use in other police

departments, and no expert testimony as to proper officer

procedures); cf. Vann, 72 F.3d at 1050 (finding material issue

of fact existed where plaintiff presented evidence of municipal

department’s general methods of dealing with misconduct and of

                                33
its responses specific to the involved officer).

            Plaintiff has also entirely failed to offer the

disciplinary records of any of the officers involved in either

the 2007 alleged assaults or the 2010 alleged assaults.             Thus,

he cannot show that the officers involved in the 2007 incident

were never disciplined, or if they were disciplined, that it was

so inadequate as to demonstrate deliberate indifference.             See

Alwan, 311 F. Supp. 3d at 585.        Additionally, he cannot show

that the records of the officers involved in the alleged

assaults should have put the City on notice that the officers

were likely to violate Fowler’s constitutional rights. 5

            For the foregoing reasons, plaintiff has not

identified a genuine dispute of material fact, and his failure

to supervise or discipline claim fails as a matter of law.

            B.    Failure to Train

            Plaintiff’s opposition and Amended Complaint can be

alternatively construed to raise a claim based on the City of

New York’s failure to train its corrections officers.

            Like a failure to discipline claim, a municipal

defendant’s failure to train its employees may support a finding


5     The Amended Complaint alleges that at least one officer involved in the
2010 assaults was also involved in the 2007 assaults, but the court can find
no record evidence to support this allegation. (Am. Compl. ¶ 32.) Neither
Officer Phillip nor Captain Blassingame was assigned to GRVC during the time
of the August 2007 assaults. (Blassingame Dep. at 7; Phillip Dep. at 7.)
And Officer Harris is not named in any of plaintiff’s allegations concerning
the 2007 assaults.

                                     34
of deliberate indifference under Monell.      Canton, 489 U.S. at

388-89.    The Second Circuit has identified three requirements a

plaintiff must meet to prevail on a failure to train claim.

Walker v. City of New York, 974 F.2d 293, 297-98 (2d Cir. 1992).

First, the plaintiff must show that a policymaker knows “to a

moral certainty” that the municipality’s employees will confront

a given situation.    Id. (quoting Canton, 489 U.S. at 390 n.10).

Second, the plaintiff must show that the situation either

presents the employee with a difficult choice that would be made

easier through training or “that there [wa]s a history of

employees mishandling the situation.”      Id.   The plaintiff must

finally show that “the wrong choice by the city employee will

frequently cause the deprivation of a citizen’s constitutional

rights.”    Id. at 298; see also Jenkins, 478 F.3d at 94.

            The Supreme Court has cautioned that municipal

liability under Monell is “at its most tenuous” under a failure

to train theory.    Connick, 563 U.S. at 61.     The lack of training

must make it “highly predictable” that municipal officers would

violate the constitutional rights of citizens.      Id. at 71.   It

is generally insufficient to identify a particular officer’s

unsatisfactory training because “the officer’s shortcomings may

have resulted from factors other than a faulty training

program.”    Canton, 489 U.S. at 390-91.    Thus, “the existence of

a pattern of tortious conduct by inadequately trained employees

                                 35
may tend to show that the lack of proper training,” rather than

a single instance of faulty training, caused the plaintiff’s

injury.    Bryan Cty., 520 U.S. at 407; see also Jenkins, 478 F.3d

at 95 (“A training program is not inadequate merely because a

few of its graduates deviate from what they were taught.”).    To

prevail, a failure to train claim must, therefore, “identify a

specific deficiency in the city’s training program and establish

that [the] deficiency is closely related to the ultimate injury,

such that it actually caused the constitutional deprivation.”

Wray v. City of New York, 490 F.3d 189, 196 (2d Cir. 2007)

(internal quotation marks omitted) (quoting Amnesty Am., 361

F.3d at 129); see also Green, 465 F.3d at 81 (“At the summary

judgment stage, plaintiffs must ‘identify a specific deficiency

in the city’s training program . . . .’”).

           In addition to identifying the particular weakness in

a city’s training program, a plaintiff must offer some proof

that “[c]ity policymakers [were] on actual or constructive

notice that a particular omission in their training program

[would] cause[] city employees to violate citizens’

constitutional rights” but nevertheless chose to retain the

program.   Connick, 563 U.S. at 61.   Without actual notice the

need must be “so obvious, and the inadequacy [of current

practices] so likely to result in a deprivation of

constitutional rights” before a fact-finder may find deliberate

                                 36
indifference.     Canton, 489 U.S. at 390.   A plaintiff must then

establish that, faced with this obvious need, the municipal

defendant breached its duty to act by failing to make meaningful

efforts to address the risk of harm to citizens.     Reynolds, 506

F.3d at 192.

            An obvious need appears to be a high bar, given the

stringent standards of Monell.     District courts in this Circuit

have questioned whether a particular need was obvious in failure

to train or discipline cases, even where plaintiffs could point

to evidence of more than 200 use of force complaints analyzed in

an Inspector General’s report.     See Alwan, 311 F. Supp. 3d at

581 (collecting cases).     A New York City Police Department

(“NYPD”) Inspector General’s report issued in 2015 documented

more than 200 substantiated use of force complaints between 2010

and 2014.   Id.   Courts that have declined to impose Monell

liability in light of this report noted, among other reasons,

the small number of allegations when compared to the sheer size

of the NYPD.    Id.

            Here, plaintiff has failed to develop and present

evidence pertaining to training programs for DOC officers by the

City of New York.     He cannot and does not point to a specific

deficiency in the City’s relevant training programs.     See Farrow

v. City of Syracuse, No. 12-CV-1401, 2014 WL 1311903, at *8

(N.D.N.Y. Mar. 31, 2014) (“Plaintiff has not adduced direct

                                  37
evidence of the City’s training policies in discovery and,

therefore, his claim cannot survive summary judgment.”);

Jenkins, 478 F.3d at 95 (granting defendant’s summary judgment

motion where plaintiff failed to “identify procedural manuals or

training guides” or “highlight a particular aspect of police

training or supervision that was responsible” for the

constitutional violation); cf. Burch v. City of New York, No.

11-CV-2841, 2016 WL 11430773, at *18 (E.D.N.Y. Apr. 22, 2016)

(“[Plaintiff] has raised an issue of fact as to whether officers

were adequately trained . . . [t]hrough the testimony of her

expert witness . . . .”).

          Moreover, as with his other claims, Fowler has failed

to demonstrate an underlying pattern of constitutional

violations that would put the City on actual or constructive

notice of the obvious risk of harm to its citizens without

meaningful efforts by the City.    As previously discussed, his

lawsuits, letters, and otherwise unsupported allegations are

insufficient to demonstrate a pattern that highlighted an

obvious need.   Even in the cases where plaintiffs have offered

the NYPD Inspector General’s report detailing hundreds of

excessive force complaints over a period of years, courts have

been reluctant to find a pattern sufficient to put the City on

notice.   See Alwan, 311 F. Supp. 3d at 583 (collecting cases);

see also Hanson v. City of New York, No. 15-CV-1447, 2018 WL

                                  38
1513632, at *21 (E.D.N.Y. Mar. 27, 2018).

          Finally, plaintiff has failed to present or point the

court to record evidence that would satisfy the required

causation element of his Monell claim under this theory.    See

Reynolds, 506 F.3d at 192.   As such, plaintiff has not

identified or presented evidence of any genuine disputes of

material facts regarding his failure to train claim, and the

court finds that defendant is entitled to summary judgment on

this claim as a matter of law.

          C.   Custom or Practice

          Defendant acknowledges that, in addition to the

already discussed deliberate indifference theories, plaintiff

argues something of a “hybrid theory” that a practice of abuse

at GRVC was so widespread and persistent as to amount to de

facto policy under Monell.   (See Def. Summ. J. Mot. at 6.)   But,

because plaintiff alleges only violations concerning himself,

and only a handful of violations at that, he cannot support a

finding of a widespread custom or usage necessary to impose

municipal liability under Monell.

          A custom or usage of constitutional violations under

Monell “must be so manifest as to imply the constructive

acquiescence” of senior policymakers.   Sorlucco, 971 F.3d at

871; see also Curry v. City of Syracuse, 316 F.3d 324, 330 (2d

Cir. 2003) (“Under Monell, a municipality may not be held liable

                                 39
under § 1983 simply for the isolated unconstitutional acts of

its employees.” (internal quotation mark omitted)).    But,

“isolated acts of excessive force by non-policymaking municipal

employees are generally not sufficient to demonstrate a

municipal custom, policy or usage that would justify municipal

liability.”   Jones, 691 F.3d at 81.   A court in this Circuit has

defined “widespread” to mean that the unconstitutional acts in

question are “common or prevalent throughout the [government

body],” and “well-settled” to mean that the unconstitutional

acts “have achieved permanent, or close to permanent, status.”

Davis, 228 F. Supp. 2d at 346 (finding two incidents of

unconstitutional conduct insufficient to support a widespread or

well-settled custom theory under Monell); see also Rubio v. Cty.

of Suffolk, 328 F. App’x 36, 38 (2d Cir. 2009) (“[W]e agree with

the District Court that ‘a few violations by a small group of

subordinate County employees with no policymaking authority

[cannot] amount to the pervasive and widespread custom or

practice necessary for municipal liability.’” (second alteration

in original)).

          “There is no ‘magic number’ of instances of

unconstitutional conduct that will suffice to permit the

inference of a broader municipal policy of custom.’”    Calicchio

v. Sachem Cent. Sch. Dist., 185 F. Supp. 3d 303, 316 (E.D.N.Y.

2016) (internal quotation marks omitted) (quoting Norton v. Town

                                40
of Islip, No. 12-CV-4463, 2016 WL 264930, at *7 (E.D.N.Y. Jan.

21, 2016)).   However, courts in this Circuit have found as many

as four alleged constitutional violations insufficient to

indicate a widespread practice.    See, e.g., Giaccio v. City of

New York, 308 F. App’x 470, 472 (2d Cir. 2009) (“This evidence

falls far short of establishing a practice that is so persistent

or widespread as to justify the imposition of municipal

liability.” (internal quotation marks omitted)).

          Moreover, courts have routinely granted summary

judgment against plaintiffs who bring only allegations of

constitutional violations unique to them.   See, e.g., Wingate v.

City of New York, No. 14-CV-4063, 2018 WL 3863439, at *10

(E.D.N.Y Aug. 14, 2018) (finding an ongoing practice of

interference with plaintiff’s mail not necessarily a widespread

practice); Bradshaw v. City of New York, No. 17-CV-1199, 2017 WL

6060781, at *9 (S.D.N.Y. Dec. 17, 2017) (noting that plaintiff

pointed to no evidence “aside from his own allegedly

unconstitutional treatment”); see also Norton, 2016 WL264930, at

*8 (granting defendant municipality judgment on pleadings and

noting complaint did not allege “that anyone other than

Plaintiff has been subjected to unconstitutional searches” which

does not “support an inference that there was a broader

[municipal] policy or custom”).

          In Toliver, the court granted summary judgment to

                                  41
defendants because the inmate-plaintiff’s allegations of

widespread abuse of other inmates were conclusory and supported

by no evidentiary material or specific supporting facts.

Toliver, 2012 U.S. Dist. LEXIS 171239, at *14.   The plaintiff

therefore only offered proof of constitutional violations as to

himself, and had thus failed to proffer evidence from which a

reasonable fact-finder could conclude that his injuries were the

product of a municipal policy or custom under Monell.     Id.

          Because plaintiff’s alleged constitutional violations

concern only himself, coupled with the limited number of alleged

violations he brings, as a matter of law he cannot establish a

finding of widespread practice supporting a custom or usage

theory under Monell.   Thus, under a custom or usage theory,

plaintiff’s Monell claim also fails.

          D.    Failure to Screen

          Plaintiff cites to a Second Circuit case applying New

York law for the tort of negligent hiring to argue that the

City, as an employer, is liable for the tortious conduct of its

employees.   (Pl. Opp. at 7; see also Am. Compl. ¶ 33.)    This

argument is unavailing.   When considering a Monell claim, the

court does not also consider analogous tort law to determine

when a municipality has violated the constitutional rights of

its citizens, especially not when a body of Supreme Court and



                                42
Second Circuit case law provides the relevant authority. 6            In any

event, plaintiff appears to argue that the City should have

known about its GRVC officers’ propensity for constitutional

violations.    Liberally construing this argument as a failure to

screen, the court likewise finds that plaintiff has failed to

adduce sufficient evidence to survive summary judgment.

            For a failure to screen claim, the plaintiff must

produce enough evidence from which a jury could find that, had

the municipality adequately screened an officer’s application

materials, the risk of a constitutional violation would have

been a “plainly obvious consequence.”         Bryan Cty., 520 U.S. at

411.   Additionally, to support such a claim, the plaintiff must

demonstrate that the municipality’s indifference was not to the

officer’s application materials in general, but, once screened,

to the obvious risk that the officer would violate the

constitutional rights of a citizen.         Id.   The Supreme Court has

cautioned that municipal liability claims based on such a theory

must be sufficiently scrutinized because there is a particular

danger of such claims “collapsing into respondeat superior


6     The Amended Complaint alleges that the assaults “were committed . . .
while [the officers and captains] were acting in the course and general scope
of their employment,” thus making defendant City of New York “liable for the
careless and reckless hiring, negligent training and negligent retention of
its employees.” (Am. Compl. ¶ 26; but see ¶ 33.) Plaintiff now seems to
argue in opposing defendant’s motion that the officers were not acting within
the scope of their employment in order to hold the City liable under Ehrens.
(Pl. Opp. at 7 (“Sodomozing an inmate is not an activity that is within the
scope of their employment. Therefore, it is appropriate to survey the
analysis of Ehrens.”).)

                                     43
liability.”   Id. at 410.    The Court, therefore, instructed

district courts to “test the link between the policymaker’s

inadequate decision and the particular injury alleged.”     Id.

          Plaintiff cannot prevail on a failure to screen

theory.   He has developed no admissible evidence of the hiring

history of any of the officers allegedly involved in his

constitutional deprivations.     He has likewise neither discovered

nor offered any evidence related to the hiring practices in

general of the City’s DOC.     There is no evidence from which a

reasonable jury could find for plaintiff on his failure to

screen theory; thus, there is no genuine dispute of material

fact requiring a trial.     To the extent plaintiff lodges his

Monell claim on a failure to screen theory, it too fails and the

court grants defendant’s motion for summary judgment.

                              CONCLUSION

          For the foregoing reasons, defendant’s motion for

summary judgment is GRANTED.     The Clerk of Court is directed to

enter judgment for defendant, and close the case.

SO ORDERED.

DATED: Brooklyn, New York
       March 26, 2019


                                               __/s/_      ________
                                       Kiyo A. Matsumoto
                                       United States District Judge



                                  44
